Scileppi and Bergan, JJ.
(dissenting). Words that have a plain meaning and a commonly understood legal effect ought not be rationalized to a different meaning because it seems desirable to escape the effect of reading them as they are. The term “physical contact ” means what it seems to mean — that *6the hit-mn car is in actual and direct impact “ with ” the injured person, or “with” the vehicle the injured person is in. This cannot reasonably mean contact with a third vehicle, which vehicle in turn is in ‘ ‘ physical contact ’ ’ with the injured person. It would be easy to include such a secondary relation if it had been intended. For reasons of policy or, perhaps, the uncertainties of application, it was not included, and the way the statute is written excludes the situation that is shown by this record.
The order should be affirmed.
Chief Judge Desmond and Judges Fuld, VaN Voorhis and Burke concur with Judge Keating; Judges Scileppi and BergaN dissent in a memorandum.
Order of Appellate Division reversed and that of Special Term reinstated, with costs in this court and in the Appellate Division.